Citation Nr: 0512120	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to November 1945; he died in December 2002.  The appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Manila, Philippine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Appellant submitted additional evidence to the Board 
along with a signed statement waiving initial consideration 
of the evidence by the RO.


FINDINGS OF FACT

1.  The veteran died in December 2002. 

2.  The service department has certified that the decedent 
had recognized guerrilla service from March 1945 to November 
1945.  

3.  The veteran did not have qualifying service under Section 
1541 for the purpose of establishing entitlement to VA death 
pension benefits.


CONCLUSION OF LAW

Basic eligibility to VA nonservice-connected death pension 
benefits has not been established. 38 U.S.C.A. §§ 107, 1521, 
1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the appellant notice of the passage of the VCAA and 
the duty to notify her regarding the claim in a February 2003 
letter, prior to the initial unfavorable agency decision in 
March 2003.  The VA fully notified the appellant of what is 
required to substantiate such claim in the notification 
letter.  In addition, letter dated in March 2003 and a 
November 2003 statement of the case (SOC), provided the 
appellant with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The VCAA letter and the SOC specifically notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the pertinent evidence includes the 
service medical records, service records, numerous private 
medical records, death certificate, marriage certificate, and 
statements from the appellant.  In sum, it does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in the 
service connection claims. 

In light of the foregoing, as the appellant was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Entitlement to death pension benefits

In support of her claim, the appellant submitted evidence of 
her spouse's VA award certificates dated in September 1971, 
October 1971, May 1988, and August 1988 demonstrating that he 
was in receipt of VA compensation benefits.  She also 
included a notice of entitlement to VA benefits for old age 
pension and photocopy of her husband's VA identification 
card.  She claimed no other service for her spouse.

The Board finds that the appellant's claim for nonservice-
connected death benefits is without legal merit.  A surviving 
spouse of a veteran is entitled to receive VA improved 
nonservice-connected death pension benefits if the veteran 
had qualifying service under 38 U.S.C.A. § 1521(j) (West 
2002).  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title. See 38 U.S.C.A. § 107(a) 
(West 2002).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Here, an ARCEN Form 632 certifies that the veteran served as 
a recognized guerilla from March 1945 to November 1945.  
There is no other service noted from the service department, 
nor did appellant's spouse claim other service.  

Upon review, the service records do not show recognized 
service so as to confer eligibility for VA nonservice-
connected death pension benefits.  The evidence submitted by 
appellant demonstrates that her husband was entitled to VA 
compensation benefits and received compensation benefits for 
a number of years.  Indeed, her husband was recognized for 
his service and received the benefits for such service under 
the law.  He was service-connected for chronic brain 
syndrome, secondary to shrapnel wound, residuals of a 
shrapnel wound, left flank with metallic foreign body, and 
scar, left orbital region.  However, his service with the 
recognized guerrillas does not afford her eligibility for VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c). 

Consequently, there is no legal basis on which the 
appellant's claim for nonservice- connected death pension 
benefits can be based. The veteran did not have qualifying 
service under Section 1541. As the law, and not the evidence, 
is dispositive, the appeal is denied due to the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but to deny the appellant's death pension claim. 
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 
19.5 (2004).


ORDER

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


